Exhibit 10.76

 

REINSTATEMENT OF AND AMENDMENT
TO PURCHASE AND SALE CONTRACT

            Reinstatement of and Amendment to Purchase and Sale Contract (the
“Amendment”) is made as of June 1, 2009, between CCIP SOCIETY PARK EAST, L.L.C.
(“Seller”) and CD GROUP, LLC (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of April 21, 2009 (the “Agreement”) with respect to the sale
of certain property known as The Dunes Apartment Homes located in Brevard
County, Florida, as described in the Agreement;

            WHEREAS, pursuant to Section 3.2 of the Agreement, Purchaser had a
right to terminate the Agreement by written notice given to Seller on or prior
to May 5, 2009;

            WHEREAS, Purchaser exercised such termination right pursuant to that
certain letter dated May 5, 2009 from Purchaser to Seller (the “Termination
Notice”); and

            WHEREAS, Seller and Purchaser desire to (i) rescind the Termination
Notice, (ii) reinstate the Agreement in its entirety and (iii) amend the
Agreement on the terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Reinstatement.           Purchaser hereby rescinds the Termination
Notice.  Seller and Purchaser hereby agree that (i) the Termination Notice is
null and void and (ii) the Agreement is hereby reinstated in its entirety, as
amended herein, and is hereby ratified and affirmed in all respects, as if the
Termination Notice had never been given by Purchaser.

3.      Purchase Price.  The first 3 lines of Section 2.2 of the Agreement shall
be deleted and replaced as follows:  “The total purchase price ("Purchase
Price") for the Property shall be an amount equal to Six Million Three Hundred
Thousand  Dollars ($6,300,000.00), payable by Purchaser as follows:”

4.      Additional Deposit.  Notwithstanding anything to the contrary in the
Agreement, within 1 Business Day following the date of this Amendment, Purchaser
shall deliver to Escrow Agent the Additional Deposit by wire transfer of Good
Funds.

5.      Right to Terminate.  Purchaser's right to terminate the Agreement
pursuant to Section 3.2 thereof is hereby permanently waived, and Purchaser
shall have no further right to terminate the Agreement pursuant to the terms of
said Section 3.2.  Purchaser acknowledges and agrees that (i) it has completed
its due diligence investigations of the Property and accepts the Property
(including, without limitation, the physical and financial condition of the
Property) as of the date of this Amendment in its current “as is”, “where is”
condition, “with all faults”, (ii) the Initial Deposit currently being held by
Escrow Agent is non-refundable (except as otherwise provided for in the
Agreement) and (iii) Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1 of the Agreement.

6.      Closing Date. The first sentence of Section 5.1.1 of the Agreement shall
be deleted and replaced as follows:  “The Closing shall occur on July 16, 2009
at the time set forth in Section 2.2.3 (the "Closing Date") through an escrow
with Escrow Agent, whereby Seller, Purchaser, and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.”

7.      Purchaser’s Adjournment Rights.  The first sentence of Section 5.1.3
shall be deleted and replaced as follows:  “If Purchaser is not in default under
the terms of this Contract, Purchaser shall have the right to adjourn the
Closing (“First Adjournment Right”) to a date which is not later than July 31,
2009 (the “First Adjourned Closing Date”), by delivering written notice (the
“First Adjournment Notice”) to Seller not later than July 9, 2009, provided that
Purchaser shall, concurrently with the delivery of the First Adjournment Notice,
deliver to Escrow Agent an additional deposit of $25,000.00 (the “First
Adjournment Deposit”).  Further, if Purchaser (a) exercises its First
Adjournment Right and (b) is not in default under the terms of this Contract,
then Purchaser shall have an additional right to adjourn the Closing to a date
which is not later than August 17, 2009, by delivering written notice (a “Second
Adjournment Notice”) to Seller not later than July 24, 2009, provided that
Purchaser shall, concurrently with the delivery of the Second Adjournment
Notice, deliver to Escrow Agent an additional deposit of $50,000.00 (the “Second
Adjournment Deposit”).  The First Adjournment Deposit and the Second Adjournment
Deposit, each to the extent delivered to Escrow Agent, shall be deemed part of
the Deposit for all purposes of the Agreement.

8.      Miscellaneous.           This Amendment (a) supersedes all prior oral or
written communications and agreements between or among the parties with respect
to the subject matter hereof, and (b) may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute a single instrument and may be delivered by facsimile transmission,
and any such facsimile transmitted Amendment shall have the same force and
effect, and be as binding, as if original signatures had been delivered.  As
modified hereby, all the terms of the Agreement are hereby ratified and
confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP Society Park East, L.L.C., a Delaware limited liability company

By:       CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES, LP SERIES C, a Delaware
limited partnership, its member

 

By:       CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

Title: Vice President

 

 

Purchaser:

 

CD GROUP, LLC,

a Florida limited liability company

 

By:  /s/Maurice Cayon

Name: Maurice Cayon

Title: Managing Agent

 

 

 

 